Citation Nr: 0907783	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-38 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to right knee disorders.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right ulna fracture.

4.  Entitlement to an initial compensable evaluation for 
asbestos related pleural plaques prior to November 3, 2004.

5.  Entitlement to an evaluation in excess of 30 percent for 
asbestos related pleural plaques since November 3, 2004.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from January 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002, May 2004, and August 
2004 decisions by the Newark, New Jersey, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  The October 2002 decision denied entitlement to TDIU.  
The May 2004 decision granted service connection with a 
noncompensable rating for asbestos related pleural plaques 
from July 2001.  In a March 2005 decision, the RO assigned an 
increased 30 percent evaluation for asbestos related pleural 
plaques, effective from November 4, 2004.  The Veteran has 
indicated he wishes to continue his appeal on this issue.  An 
August 2004 decision denied service connection for a right 
hip disability as well as increased evaluations for right 
knee and right elbow disabilities.

The issues have been recharacterized as above to reflect the 
complete scope and manifestations of the disabilities, as 
well as the stages of time under consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran, through his 
representative, filed a motion for advancement on the docket 
due to age in January 2009, and such motion was granted in 
February 2009.

The issues of evaluation of disability due to asbestos 
related pleural plaques and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Currently diagnosed right hip arthritis is likely related 
to a service connected right knee disability.

2.  From the date of receipt of the claim for increase, 
October 29, 2003, the veteran's right knee disorder is 
manifested by arthritis demonstrated on x-ray, and pain, with 
predominantly full range of motion on extension, flexion 
possible to a point in excess of 60 degrees, and no more than 
mild joint laxity.

3.  Residuals of a right ulna fracture are manifested by 
limitation of flexion to no greater than 90 degrees, with 
pain, and some limitation of extension of between 30 and 50 
degrees, with pain.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2008).

2.  The criteria for an evaluation of 20 percent (based on a 
function of 10 percent for instability and 10 percent for 
arthritis with noncompensable loss in full range of motion), 
and no higher, are met for the veteran's right knee 
disability from October 29, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2008).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right ulna fracture are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, no single piece of correspondence has provided 
complete, legally adequate notice with respect to the 
Veteran's claims.  Adjudication may proceed without further 
remand, however, because any errors in notice are not 
prejudicial, and because the Veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims.  In July 2006 correspondence, the 
Veteran was informed of the elements of his claims for 
service connection and increased evaluation, and was advised 
of the evidence and information needed to support the claims.  
This letter set forth the respective duties of VA and the 
Veteran in obtaining such.  It also included information 
regarding VA policy and practice in assigning effective dates 
and disability evaluations.  The correspondence did not 
include detailed information regarding the applicable rating 
criteria, beyond telling the Veteran that he must show his 
disabilities were worse.  These details were provided to the 
Veteran in June 2008 correspondence, however, and the claims 
were then readjudicated in a November 2008 supplemental 
statement of the case.  While the appellant did not receive 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained complete service treatment records; the Veteran 
has not indicated that he receives ongoing VA treatment, 
though he has been treated at times in the past.  Those VA 
outpatient treatment records identified in the record have 
been associated with the file.  The Veteran has submitted, or 
VA has obtained on his behalf, private treatment records from 
a number of physicians.  For all doctors identified by the 
Veteran and for whom contact information was provided, 
records have been received.  The Veteran has submitted 
statements from fellow service members in support of his 
claims.  He was afforded VA examinations in June 2002, August 
2002, October 2003, May 2004, January 2005, August 2006, July 
2008 and July 2008.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

I.  Service Connection for a Right Hip Disability

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Arthritis, which is shown to be present in the 
right hip, is a listed chronic disease subject to presumptive 
service connection.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, the Veteran alleges that his right hip disability, 
currently diagnosed as degenerative arthritis by x-ray, is 
due to his service connected right knee disability.  The 
Board has also considered possible entitlement to benefits 
based on direct and presumptive service connection.

With regard to direct service connection, a review of service 
treatment records reveals no complaints of or treatment for 
any hip impairment or injury.  Examination on discharge in 
May 1946 found no disability of the hips.  Further, treatment 
records soon after service, dated in October 1946, do not 
indicate any complaints of hip pain or problems.  The first 
indication or complaint of right hip dysfunction in medical 
records is August 2002, when Dr. EM, a private orthopedist, 
noted "tightness of the hips" during an examination of the 
low back.  Finally, the Board notes that at no time has the 
Veteran indicated his injured his hip in service.  Buddy 
statements similarly do not relate any hip injury in service.  
The Board finds that based on the lack of evidence or 
allegation of in-service injury, or continuity of symptoms 
since service, direct service connection for a right hip 
disability is not warranted.  

Turning to the question of presumptive service connection, 
the Board finds that service connection under this theory of 
entitlement is not warranted.  Presumptive service connection 
for arthritis is warranted when the disease is manifested to 
a compensable degree within the first post-service year.  
38 C.F.R. §§ 3.307, 3.309.  Here, the Veteran was discharged 
from service in May 1946.  The evidence of record fails to 
establish any diagnosis or manifestation of right hip 
disability prior to May 1947.  As was noted above, an October 
1946 VA examination was provided which noted no complaints of 
or findings related to right hip problems.  The next medical 
evidence of record is a June 1965 VA examination, which also 
shows no complaints of or treatment for right hip disability.  
The first notation of right hip problems was in August 2002, 
well after service.  The Board again notes that the Veteran 
does not currently allege any right hip disability or 
problems immediately after service.  In the absence of any 
evidence of right hip disability within the first post-
service year, presumptive service connection is not for 
application.

The Board now turns to the Veteran's main contention, that 
his current right hip disability is due to his service 
connected right knee disability.  

VA outpatient treatment records reveal a history of gout, 
with complaints of pain in the neck, back, arms, shoulders, 
and hands.  No hip problems were reported.

Private medical records from Dr. EM, a private orthopedist, 
covering the period of May 2001 to June 2008, reveal that the 
Veteran initially sought treatment for right knee and elbow 
problems.  In May 2001 he complained of right knee pain with 
intermittent bouts of limping and discomfort on stairs.  He 
had a 20 year history of gout.  No right hip impairment or 
complaints were noted.  Treatment reveals progressive back 
pain, and in August 2002 physical examination revealed 
tightness of the hips, knees, and ankles.  No hip pathology 
was diagnosed.  By October 2004, x-rays showed moderate 
osteoarthritis of both hips.  Dr. EM associated the hip 
diagnosis with the Veteran's in-service injuries.  "The 
patient's present signs and symptoms represent after effects 
and complications of his injuries...In my opinion, he requires 
reassessment by the [VA] because of a progression of his 
right knee, hip and back conditions."  In June 2008, the 
Veteran sought treatment for persistent right knee pain with 
walking, and "a new discomfort in the right hip area" with 
activity.  There was a positive grind sign and pain with 
movement.  X-rays showed moderately severe right hip 
osteoarthritis and mild to moderate changes on the left.  He 
opined that that the right hip problem was a "result of 
after effects progression and mechanical dysfunction of 
the...lower extremit[y] as a result of previously considered 
pathology."

A June 2002 VA joints examination reveals complaints of right 
knee pain, and the Veteran reported a popping on the medial 
side of the knee when pivoting to the right or squatting.  
His gait was slow, with stiffness of the right knee.  Knee 
range of motion was limited, and the joint was tender along 
the medial line.  No right hip pain or dysfunction was noted.

The Veteran underwent a VA joints examination in May 2004.  
At that time, the Veteran complained of bilateral hip pain.  
He reported daily knee pain with instability; he used a cane 
for ambulation.  He described his bilateral hip pain as 
radiating from the low back.  He denied pain on palpation, 
but reported pain at the ends of internal and external 
rotation.  Osteoarthritic changes of the bilateral hips were 
diagnosed.  The examiner did not opine as to etiology.

At an August 2006 VA joints examination, the Veteran 
complained of right knee pain and left hip pain, with 
bilateral hip pain at times.  Range of motion testing showed 
decreased movement in the left and right hip joints.  The 
doctor reported, based on May 2004 x-rays, that arthritis was 
present in the bilateral hips, left worse than right.  The 
doctor stated that the Veteran had a bilateral hip 
disability, left worse than right.  He opined that the right 
hip was not likely related to the service connected right 
knee disability.  "[D]egenerative changes of the hip seem to 
be secondary to the aging process."  He based this opinion 
on the lack of right hip treatment in service or after 
separation, as well as the fact that the Veteran worked for 
many years without evidence of problems of the right hip.

An August 2008 VA joints examination did not address the 
right hip disability.

The Board finds that service connection for a right hip 
disability, diagnosed as arthritis, is warranted as secondary 
to the service connected right knee disability.  Only two 
doctors, Dr. EM and the August 2006 VA examiner, address the 
question of etiology of the right hip disability.  The Board 
finds the opinion from Dr. EM to carry more weight.  While it 
is true that the right hip disability is of fairly recent 
onset, Dr. EM considers the corresponding worsening of the 
right knee disability as an important factor.  He also notes 
the development of altered gait and complaints of pain over a 
number of years, establishing the mechanism by which the 
right knee affected the right hip.  His reasoning appears 
sound and well supported by objective findings.  The VA 
examiner, on the other hand, makes findings which seem at 
odds with all other evidence of record, such as the severity 
of the left hip arthritis, and does not correlate right hip 
complaints to the increased complaints of right knee 
disability.  

As the more credible of the two medical opinions on the 
question support a finding of secondary service connection 
for a right hip disability, the preponderance of the evidence 
is in the Veteran's favor, and the claim must be granted.

II.  Evaluation of Right Knee Disability

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, as is explained 
below, staged ratings are not appropriate, as symptoms have 
been relatively constant over the course of the period on 
appeal, which began with the veteran's claim for increase 
received October 29, 2003.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Code 5257 for subluxation/instability.  Essentially, these 
opinions state that separate compensable ratings may be 
assigned when limitation of knee motion is compensable or 
(under Code 5003) when there is x-ray evidence of arthritis 
together with a finding of painful motion.  Further, in 
VAOPGCPREC 9-04 (September 17, 2004), the General Counsel 
opined that separate ratings under Diagnostic Code 5260 for 
limitation of flexion of the leg and Diagnostic Code 5261 for 
limitation of extension of the leg may be assigned for 
disability of the same joint.

Here, the Veteran's service connected right knee disability 
has been assigned a single 10 percent evaluation for right 
knee disability, based on limitation of motion in flexion 
(Code 5260).  The RO has previously failed to consider the 
possibility of concurrent evaluations for limitation of 
extension (Code 5261) or instability (Code 5257.)  The Board 
will therefore discuss entitlement to an increased evaluation 
under Code 5260, but additional compensation under the other 
Codes.

The veteran submitted a claim for increase in October 2003.  
In that claim he reported frequent dislocation.  

A VA joints examination was conducted in May 2004.  The 
Veteran complained of daily knee pain, but denied swelling.  
He used a cane and at times wrapped his knee with an Ace 
bandage.  The Veteran complained of instability and 
occasional buckling of the right knee.  The examiner noted 
arthritic changes of the knee.  Flexion was possible to 140 
degrees, but there was pain at the end of motion.  No 
impairment of extension was noted.  The joint was tender on 
the medial line.  No ligamentous laxity or other instability 
was observed.  The examiner did not conduct any repetitive 
motion testing, but stated that he did not think the Veteran 
would lose any additional functional capacity due to pain, 
weakness, or fatigue.  No reasoning is given for this 
opinion.  

Dr. EM saw the Veteran for knee complaints in October 2004.  
The Veteran reported right knee pain, stiffness, swelling, 
and intermittent giving way on stairs.  Physical examination 
revealed a genu varum deformity.  Flexion was possible to 120 
degrees; no limitation of extension was reported.  The joint 
was tender, and Dr. EM noted an "obvious valgus toggle 
medially."  X-ray showed moderate to severe degenerative 
arthritis.  The examiner diagnosed progressive post traumatic 
arthritis of the right knee.

At an August 2006 VA joints examination, the Veteran 
complained of right knee pain and stated that sometimes the 
joint "pops out."  Symptoms, particularly pain and 
limitation of motion, increased with activities such as 
walking.  At times the Veteran used a cane.  Physical 
examination revealed that extension was full, without 
notation of pain.  Flexion was limited to 122 degrees, with 
an additional five degrees lost due to pain with repeated 
motion.  A five degree varus laxity was seen in medial and 
lateral collateral ligaments.  Mild osteoarthritis was noted 
on a May 2004 x-ray.  

In June 2008, Dr. EM again examined the Veteran.  At that 
time, the Veteran reported "persistent ambulatory 
dysfunction of the right knee with pain on walking more than 
five minutes [or] ascending and descending stairs...."  Right 
knee flexion was measured to 90 degrees, while extension was 
lacking 10 degrees.  Dr. EM noted crepitus with movement, 
peripatellar discomfort, enlargement of the distal femur, and 
slight valgus stress instability.  X-rays showed joint 
narrowing and degenerative changes.  

A VA joints examination was conducted in August 2008.  The 
Veteran described daily, worsening pain of the right knee.  
He reported buckling, but no locking of the joint.  He denied 
instability.  The Veteran used a cane or knee sleeve on 
occasion.  He denied problems with repetitive use.  On 
physical examination, extension was full, while flexion was 
limited to 130 degrees.  He reported pain at the end of 
movement in flexion.  No instability of the joint was 
adduced.  Repetitive motion testing revealed no additional 
functional limitation due to pain, fatigue, or lack of 
coordination.  Moderate degenerative changes were seen on x-
ray.  

Evaluation of Limitation of Motion

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.

Initially, the Board finds that no compensable evaluation is 
warranted for a right knee disability under Diagnostic Code 
5261, for limitation of motion in extension.  No VA examiners 
have reported limitation of extension.  Extension is full and 
complete on objective testing, with no painful motion in that 
movement, including at the most recent August 2008 VA 
examination.  Only Dr. EM, the private orthopedist, notes 
limitation of extension, and that only at a single June 2008 
evaluation.  He reported that the Veteran lacked 10 degrees 
of extension.  No pain was noted on motion, though 
"peripatellar discomfort" was reported generally. 

Code 5261 provides that extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.

Here, while there is a single, June 2008 notation of 
limitation of extension meeting the criteria for assignment 
of a compensable, 10 percent evaluation, the great majority 
of examinations, both before and after that isolated 
instance, reflect no limitation of extension or DeLuca 
factors which could cause actual functional impairment in 
extension.  The Board finds that the June 2008 range of 
motion represents a temporary and transient exacerbation, and 
is not reflective of the actual degree of disability of the 
right knee.  As no functional impairment of the right knee is 
shown in extension, no compensable evaluation is assignable 
under Code 5261.

Turning to flexion of the knee, the Board finds that the 
right knee disability is appropriately evaluated as 10 
percent disabling under Diagnostic Code 5260, for limitation 
of motion in flexion.  That Code provides flexion of the leg 
limited to 60 degrees is rated noncompensably (0 percent) 
disabling; flexion of the leg limited to 45 degrees is rated 
10 percent disabling; flexion of the leg limited to 30 
degrees is rated 20 percent disabling; and flexion of the leg 
limited to 15 degrees is rated 30 percent disabling.  
38 C.F.R. § 4.71a.  

No objectively measured range of motion shows a limitation of 
movement to 45 degrees.  Further, objectively measured 
additional functional impairment due to repetitive motion is 
minimal, and does not decrease the range of movement to a 
compensable degree.  Even so, the subjectively described pain 
and functional limitation do appear, resolving all reasonable 
doubt in favor of the Veteran, to reflect a compensable 
degree of impairment of flexion, and assignment of a 10 
percent evaluation is warranted.  The described functional 
impact due to limitation of motion does not, however, warrant 
assignment of the next higher, 20 percent evaluation.

The Board notes as well that given the presence of arthritis 
by x-ray, with painful limitation of motion, a 10 percent 
evaluation would be assignable under Code 5010-5003, for 
traumatic arthritis.  The Veteran may not be evaluated under 
the arthritis Codes and limitation of motion codes 
simultaneously, as they rely upon the same symptoms and 
manifestations of impairment, and hence simultaneous rating 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14.

Evaluation of Instability

As was discussed above, separate evaluations for the knee may 
be assigned for limitation of motion and for instability, as 
the criteria for evaluation are mutually exclusive and would 
not constitute pyramiding.

Instability of the knee is evaluated under Diagnostic Code 
5257, for other impairment of the knee that includes 
recurrent subluxation or lateral instability.  Slight 
recurrent subluxation or lateral instability of the knee is 
rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent 
disabling; and severe recurrent subluxation or lateral 
instability of the knee is rated 30 percent disabling.  
38 C.F.R. § 4.71a.

Here, the Veteran has consistently reported buckling of the 
knee to VA and private doctors.  He also alleged such at the 
time of his October 2003 claim, stating that his "trick 
knee" had worsened.  Doctors have not, however, consistently 
noted instability on objective testing.  Only one VA examiner 
found laxity in the joint, while Dr. EM noted such at both 
evaluations during the appellate period.  Two VA examiners 
reported none.  In all instances where it was noted, the 
laxity was described as slight or mild.  The Board finds that 
the preponderance of the evidence supports a finding that the 
service connected right knee disability is manifested by mild 
instability of the joint.  The Board finds the Veteran's 
subjective complaints credible and corroborated by objective 
findings.  Although not all doctors note laxity or 
instability, the majority do, and all reasonable doubt is 
resolved in favor of the Veteran.  A separate 10 percent 
evaluation is therefore assigned for right knee instability 
as a manifestation of the service connected disability, 
effective from the date of the October 2003 claim.  

In short, the Board finds that the Veteran's right knee 
disability rating should be increased to 20 percent, 
effective from the date of receipt of the claim for increase 
in October 2003.  The disability involving the right knee, 
most closely approximates the criteria for an evaluation of 
20 percent (based on a function of 10 percent for instability 
and 10 percent for arthritis with noncompensable loss in full 
range of motion on flexion), and no higher.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 
(2008).

III.  Evaluation of Right Ulna Fracture Residuals

The Veteran is currently evaluated as 30 percent disabled for 
impairment of flexion of the major (right) elbow under Code 
5206 as a residual of the fracture of his right ulna in 
service.  Similar to the knee, the rating schedule applicable 
to the elbow includes evaluations based on limitation of 
motion in flexion (Code 5206) and extension (Code 5207).  
Under the reasoning set forth in VAOPGCPREC 9-04 (September 
17, 2004), it is permissible to assign simultaneous 
evaluations under each of these Codes.  The Board therefore 
shall consider the Veteran's entitlement to a compensable 
evaluation under both.  The Board does not consider here 
entitlement to additional evaluation for limitation of 
supination and pronation of the forearm under Code 5213, as 
the Schedule does not clearly show this movement to be 
separate and distinct from flexion and extension. 

A review of the relevant medical evidence of record reveals 
that at a May 2004 VA joints examination, the Veteran 
complained of "marked decreased range of motion and pain" 
since service.  His functional capacity was complicated by 
the presence of nonservice connected gout and rheumatoid 
arthritis affecting his hands.  On physical examination, 
there was a plum-sized gouty nodule over the olecranon 
process.  Range of motion was described as "severely 
limited."  Motion was possible from 50 degrees on extension 
and to 105 degrees on flexion.  He complained of pain at the 
ends of motion.  X-rays showed severe osteoarthritis and 
bursitis.

Dr. EM's October 2004 orthopedic evaluation indicated the 
Veteran complained of pain and stiffness of the right elbow 
with enlargement of the bursa over the site of the in-service 
fracture.  X-rays showed severe osteoarthritis, post fracture 
deformity, and an enlarged olecranon bursa with spur.  Range 
of motion was measured as from 20 degrees extension to 110 
degrees flexion.  A notation in November 2004 show continued 
complaints of pain.

At the August 2006 VA joints examination, the Veteran 
complained of limitation of motion of the right elbow and 
pain, both with and without movement.  Pain was more 
pronounced at the ends of movement.  Pain increased with 
repeated movement, as did weakness to a mild degree.  There 
was a mild lack of endurance with repetitive movement.  
Measured range of motion was from 30 degrees extension to 110 
degrees flexion, with an additional functional impairment of 
5 degrees with repeated motion due to pain, weakness, and 
lack of endurance.  Marked degenerative changes were seen on 
x-ray, as well as olecranon bursitis.  

Dr. EM again evaluated the Veteran for right elbow problems 
in June 2008.  He complained of worsening pain, stiffness, 
and weakness of the right elbow.  Measured range of motion of 
the elbow was from 25 degrees extension to approximately 135 
degrees.  (Normal range of motion for the elbow in flexion is 
145 degrees, and Dr. EM stated that the Veteran "lacks 10 
degrees of flexion.")  There was pain at the end of 
movement.  X-rays revealed progression of the degenerative 
changes.

The most recent August 2008 VA joints examination noted 
complaints of pain and discomfort in the right elbow, with 
loss of range of motion.  Physical examination showed motion 
from 50 degrees in extension to 90 degrees in flexion, with 
pain at the ends of movement.  Repetitive motion testing 
resulted in no additional functional impairment.

Initially, the Board finds that no compensable evaluation is 
warranted for limitation of motion in extension under Code 
5207.  The criteria for a compensable rating, with extension 
limited to 45 degrees or more, were met only at May 2004 and 
August 2008 VA examinations, when 50 degrees of extension was 
noted.  At the three intervening examinations, both private 
and VA, extension was markedly better, from 20 to 35 degrees, 
even with consideration of the DeLuca factors.  The majority 
of the examinations show the impairment to be noncompensable, 
and hence the preponderance of the evidence is against the 
claim.  The Board considers the two instances of limitation 
of extension to 50 degrees to be isolated, acute flare-ups, 
and the lesser measurements to be a truer gauge of the 
service connected impairment.  The Board notes that the 
Veteran suffers from nonservice connected gout and rheumatoid 
arthritis, both of which are noted to have some effect on the 
right elbow.

Turning to the evaluation of flexion of the right elbow, the 
Board finds that no evaluation in excess of 30 percent is 
warranted under Code 5206.  At no time has the measured 
limitation of flexion approached 45 degrees.  The most severe 
limitation during the period under appeal here was 90 
degrees, which would merit no more than a 20 percent 
evaluation.  Although the record clearly reflects that the 
Veteran has regular severe pain of the left elbow, and there 
is evidence of weakness and fatigue on repetitive use, the 
Board cannot find that these contribute to an actual 
functional impairment that is the equivalent of 45 degrees of 
flexion.  The evidence of record cannot support a finding of 
entitlement to an evaluation in excess of 30 percent; the 
Board is hard pressed to discover the justification for the 
currently assigned evaluation, and notes that such was 
assigned following a right bicep tear injury.


ORDER

Service connection for a right hip disability is granted.

An increased rating to 20 percent (based on a function of 10 
percent for instability and 10 percent for arthritis with 
noncompensable loss in full range of motion), and no higher, 
is granted, subject to the laws and regulations governing 
payment of monetary benefits, for the Veteran's right knee 
disorder from the date of receipt of the claim in October 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261, 5257 (2008).

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right ulna fracture is denied.


REMAND

With regard to the remaining issues of evaluation of asbestos 
related pleural plaques, and entitlement to TDIU, the Board 
finds that remand is required.  The lung disability claim 
requires additional evidentiary development and 
clarification, while the claim for TDIU may not be fully 
addressed until the evaluation of the lung impairment is 
finalized.

The Veteran's claim for service connection for a lung 
disorder was inferred from the receipt of private medical 
records in August 2001, which showed a diagnosis of asbestos 
related pleural plaques.  The issue was framed as entitlement 
to "service connection for asbestos related disease" in the 
July 2002 rating decision first addressing the claim.  The 
December 2002 notice of disagreement referred to the claim as 
a "pulmonary disorder as a result of asbestos exposure."  
The Veteran referred to the condition as "asbestosis" in 
various correspondence.

In the May 2004 decision granting service connection, the RO 
specified that the disability being granted service 
connection for was "asbestos related pleural plaques, 
previously rated as pulmonary disorder."  No other pulmonary 
condition was service connected.  Inexplicably, however, the 
RO evaluated the disability under Diagnostic Code 6600, as 
chronic bronchitis.  While rating by analogy to a "closely 
related disease" based on function impacted, anatomical 
location, and symptomatology is perfectly permissible, its 
stretches credulity to equate a physical deformity of the 
lung wall with a disease of the bronchial airways, 
particularly when the Rating schedule includes Codes directly 
dealing with lung disability generally and asbestos related 
disease or physical damage specifically.

Importantly, the criteria for evaluation of bronchitis differ 
significantly from those under Code 6833, for asbestosis, 
though they are the same as those used for evaluation of 
restrictive lung disease (Codes 6840 to 6845).  Remand is 
required for the RO to clarify and reconsider the applicable 
Code; a VA examination will be helpful in determining whether 
the disability is best evaluated as a restrictive (Code 6833) 
or interstitial (Code 6845) lung disease.  Evaluation as 
bronchitis is not, however, appropriate.

Further, the Board notes that since at least 2006, doctors 
have stated that there is no functional lung impairment due 
to the service connected pleural plaques.  Pulmonary function 
testing (PFT) of record appears to support this finding.  The 
currently assigned 30 percent evaluation, in addition to 
possibly being assigned under an erroneous Code, appears to 
be based on a private October 2004 PFT conducted during a 
hospitalization for an acute pulmonary problem.  It is 
unclear exactly what that problem was, as the records are not 
included in the file; the VA examiner notes that the test was 
faxed to him for review.  As this test is completely out of 
line with all other testing and objective findings of record, 
the actual documents must be obtained and associated with the 
file, in order to allow the Board and RO to properly consider 
the historical status of the disability.  Current testing 
does not justify the continued assignment of a 30 percent 
evaluation, and so the full basis for the initial assignment 
of that evaluation is important to the current issue on 
appeal.

The claim of entitlement to TDIU is dependent upon the 
evaluation of all service connected disabilities, and hence 
must be remanded as inextricably intertwined with the 
evaluation of asbestos related pleural plaques.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Take all necessary and reasonable 
steps to obtain complete private medical 
records from the Bergen Medical Alliance.  
In particular, the full report of October 
2004 pulmonary function testing and 
associated clinical evaluations and 
appointments must be obtained and 
associated with the claims file.

2.  Schedule the Veteran for a VA 
respiratory examination, to include 
administration of pulmonary function 
testing.  The claims file must be reviewed 
in conjunction with the examination.  The 
examiner is asked to identify with 
specificity the manifestations of service 
connected asbestos related pleural 
plaques.  The examiner should specify 
whether the service connected disease and 
its symptomatology are more closely 
reflective of or analogous to a 
restrictive lung disease or to an 
interstitial lung disease.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal, to include reconsideration of the 
currently assigned evaluation for lung 
disability.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


